5/19/2020      Case: 1:20-cv-00512 Document
                                       Loevy &#: 62-3
                                               Loevy MailFiled:  05/20/20
                                                          - RE: Mutnick         Page
                                                                        v. Clearview     1 of 6 PageID #:735
                                                                                     - Discovery

                                                                                                   EXHIBIT 3
                                                                                      Elizabeth Wang <elizabethw@loevy.com>



  RE: Mutnick v. Clearview - Discovery
  Wolosky, Lee <LWolosky@jenner.com>                                                    Tue, May 19, 2020 at 6:12 PM
  To: Scott Drury <drury@loevy.com>
  Cc: "Saunders, David P." <DSaunders@jenner.com>, Michael Kanovitz <mike@loevy.com>, Andrew Miller
  <miller@loevy.com>, Elizabeth Wang <elizabethw@loevy.com>


    Scott,


    As we explained two weeks ago – which is the last time we heard from you on the subject –
    Plaintiff has not demonstrated entitlement to any jurisdictional discovery, but in the spirit of not
    burdening the Court with unnecessary motion practice, Clearview would be willing to agree to the
    steps reflected in my May 4, 2020 e-mail. Your e-mail from yesterday simply continues to demand
    the same expansive discovery as you did on May 1, 2020, which would entail months of document
    discovery followed by depositions aimed at merits issues well beyond the limited issue of
    jurisdictional discovery. There are ways to address the issues you perceive below short of
    engaging in the burdensome discovery you demand.


    If you are willing to discuss a reasonable compromise, Clearview remains willing to continue our
    discussion.


    -Lee




    From: Scott Drury <drury@loevy.com>
    Date: Monday, May 18, 2020 at 12:35 PM
    To: "Wolosky, Lee" <LWolosky@Jenner.com>
    Cc: "Saunders, David P." <DSaunders@jenner.com>, Michael Kanovitz <mike@loevy.com>,
    Andrew Miller <miller@loevy.com>, Elizabeth Wang <elizabethw@loevy.com>
    Subject: RE: Mutnick v. Clearview - Discovery


    External Email – Exercise Caution

    Lee:



    I am following-up on your email regarding jurisdictional discovery. The proposed discovery set forth in my initial email on
    the topic focused on determining the validity of the jurisdictional issues raised in your motion. By contrast, the discovery
    you offer in your email would not provide that needed information. For instance, sworn declarations without the possibility
    of depositions does not allow for any follow-up. Similarly, the production of Clearview agreements provides no information
    regarding how those agreements came to be. I respectfully request that you agree to our original request (which is
    reproduced below). If you would like to discuss this further, please let me know.

https://mail.google.com/mail/u/0?ik=1714109beb&view=pt&search=all&permmsgid=msg-f%3A1667166170262314399&dsqt=1&simpl=msg-f%3A1667…   1/6
5/19/2020        Case: 1:20-cv-00512 Document
                                         Loevy &#: 62-3
                                                 Loevy MailFiled:  05/20/20
                                                            - RE: Mutnick         Page
                                                                          v. Clearview     2 of 6 PageID #:736
                                                                                       - Discovery



    Original Request

    The types of documents Plaintiff would seek include: (a) email correspondence and other documents related to
    communications with Illinois entities; (b) documents related to marketing and business strategy/reaching out to Illinois
    entities, including offers of free trials and formal proposals; (c) documents regarding sales/revenue figures derived from
    Illinois entities; (d) documents regarding the number of searches performed by Illinois entities/number of Illinois accounts;
    (e) telephone records of Clearview employees and principals to determine contacts with Illinois residents/businesses,
    including personal phone records of Defendants Ton-That and Schwartz; (f) contracts/proposals/invoices related to Illinois
    entities; (g) bank records showing payments from Illinois entities; (h) documents related to Defendants’ vendors to
    determine where they are located; (i) documents related to Defendants’ staff to determine their contacts and connections
    with Illinois; and (j) documents related to the roles of Defendants Ton-That and Schwartz within Clearview, and their
    knowledge of Clearview’s plans, strategies and activities. After Plaintiff receives the documents, depositions may be
    necessary, especially the depositions of Defendants Ton-That and Schwartz.



    --Scott




    From: Wolosky, Lee <LWolosky@Jenner.com>
    Sent: Monday, May 4, 2020 4:24 PM
    To: Scott Drury <drury@loevy.com>
    Cc: Saunders, David P. <DSaunders@jenner.com>; Michael Kanovitz <mike@loevy.com>; Andrew Miller
    <miller@loevy.com>; Elizabeth Wang <elizabethw@loevy.com>; Jon Loevy <jon@loevy.com>
    Subject: Re: Mutnick v. Clearview - Preliminary Injunction



    Scott,


    Thank you for taking the time to talk with us today. This e-mail follows up on that call and responds to your
    e-mail regarding your motion for preliminary injunction.


    First, with respect to jurisdictional discovery, as I explained on the call, we do not believe that Plaintiff is
    entitled to any jurisdictional discovery. However, we are willing to consider some jurisdictional discovery
    that would narrow our areas of dispute, in an effort to avoid unnecessarily burdening the Court with motion
    practice. On our call, we discussed a number of specific discovery topics, which we think represent a fair
    compromise of positions as between your May 1, 2020 e-mail proposal and our view that Plaintiff has not
    met his burden of making a prima facie case for jurisdiction. Your May 1, 2020 proposal would entail
    months of document discovery followed by depositions aimed at merits issues that go well beyond the pale
    of what ought to be within the limited scope of jurisdictional discovery.


    Based on our call, we would propose the following in terms of jurisdictional discovery (following the entry
    of an appropriate protective order):


              Production of all agreements between Clearview and any entity based in Illinois;
              Sworn declarations from appropriate individuals concerning (i) Mr. Schwartz and Mr. Ton-That’s
              involvement, if any, in the marketing of the Clearview App to any entity in Illinois and (ii) Clearview’s
              efforts to market its app, including in Illinois;
https://mail.google.com/mail/u/0?ik=1714109beb&view=pt&search=all&permmsgid=msg-f%3A1667166170262314399&dsqt=1&simpl=msg-f%3A1667…   2/6
5/19/2020      Case: 1:20-cv-00512 Document   Loevy &#: 62-3
                                                      Loevy MailFiled:  05/20/20
                                                                 - RE: Mutnick         Page
                                                                               v. Clearview     3 of 6 PageID #:737
                                                                                            - Discovery

            Production of Clearview’s corporate formation documents; and
            In addition to the foregoing, Clearview will respond to no more than 5 interrogatories (including
            subparts), which address:
                  Its capitalization (though Clearview will not disclose the name of specific investors beyond
                  Messrs. Ton-That and Schwartz, to the extent that they invested their own resources in the
                  company); and
                  Where Clearview’s bank accounts are held and how they are used.


    We think that the above proposal satisfies your specific information requests we discussed on the phone,
    while also satisfying our desire to not engage in what could be months-long merits discovery. Of course, if
    there are other, limited document or information requests that you think are necessary, we are willing to
    consider them.


    Next, thank you for your e-mail of today regarding your motion for preliminary injunction. As I stated on
    our call, we invite your views regarding Clearview’s business practices allegedly impacting Illinois, so as to
    minimize the number of issues that may require judicial attention. I should note at the outset that your
    summary omits the critical facts that Clearview continues to maintain that BIPA does not apply to it; that the
    Clearview Defendants are not subject to personal jurisdiction in Illinois and therefore cannot be enjoined by
    the Court; and that the considerations leading to the evolution of Clearview’s business practices pre-dated
    your recent motion for preliminary injunction.


    As to the content of your e-mail of earlier today, you say that Clearview’s voluntary actions – which as
    detailed in your e-mail are numerous – somehow still “do not moot the motion” for preliminary injunction,
    and you cite two reasons.


    First, you ask how Clearview “will address the issue of masked IP addresses.” That IP addresses can be
    masked is one reason why Clearview’s technical changes were not solely limited to IP addresses. As we
    discussed, Clearview’s changed business practices also reach the metadata of the images that are collected.
    To the extent that images bear geolocation data through longitude and latitude or other metadata, Clearview
    will be checking that data to exclude Illinois-associated images from Clearview’s database. (In addition, one
    of the “boot and suspenders” changes Clearview is making will be to block the collection of data from
    websites containing key terms such as “Chicago” or “Illinois.”) As a result, we believe that Clearview has
    already addressed your first concern, but let us know if you have a basis for believing otherwise.


    Second, you say that the motion is not moot because you will need “further information regarding
    Clearview’s security protocols” and “a way to verify their implementation.” Neither is a basis to say that the
    motion is not moot. We would be willing to discuss providing to you confidentially additional, specific
    information related to the security of Clearview’s data and networks.


    Indeed, as we discussed on our call, we encourage you to let us know if you think there are any additional
    bases for believing that Clearview’s actions have not mooted your motion for preliminary injunction. If you
    believe there are any gaps between Clearview’s actions and your requested relief, Clearview is willing to
    consider taking additional actions in an effort to resolve your motion without further burdening the Court.
    And in the future, we invite you to give us a call so that we can avoid the filing of motions that may
    ultimately prove to be unnecessary.
https://mail.google.com/mail/u/0?ik=1714109beb&view=pt&search=all&permmsgid=msg-f%3A1667166170262314399&dsqt=1&simpl=msg-f%3A1667…   3/6
5/19/2020        Case: 1:20-cv-00512 Document
                                         Loevy &#: 62-3
                                                 Loevy MailFiled:  05/20/20
                                                            - RE: Mutnick         Page
                                                                          v. Clearview     4 of 6 PageID #:738
                                                                                       - Discovery




    On our call, we said that we recognize that analyzing these complex issues may take some time, and we
    raised the issue of pushing back the briefing on your motion. You declined to do so. (In this respect, we
    take exception to any suggestion that our contact with the court was improper. We asked the court’s clerk for
    confirmation as to whether the current briefing schedule stood in light of the COVID-19 general order. We
    received that confirmation, advised you of it, and asked you to agree to push back the briefing schedule so
    that you had time to analyze the numerous, ongoing changes to business practices at Clearview that moot
    your motion for preliminary injunction.)


    -Lee




    Lee Wolosky


    Jenner & Block LLP

    919 Third Avenue, New York, NY 10022-3908 | jenner.com

    +1 212 891 1628 | TEL



    Jenner & Block LLP

    1099 New York Avenue, N.W.

    Suite 900, Washington, DC 20001-4412 | jenner.com

    +1 202 637 6336 | TEL

    +1 301 728 6981 | MOBILE

    LWolosky@Jenner.com

    Download V-Card | View Biography

    CONFIDENTIALITY WARNING: This email may contain privileged or confidential information and is for the sole use of the intended recipient(s). Any
    unauthorized use or disclosure of this communication is prohibited. If you believe that you have received this email in error, please notify the sender
    immediately and delete it from your system.




    From: Scott Drury <drury@loevy.com>
    Date: Monday, May 4, 2020 at 1:16 PM
    To: "Wolosky, Lee" <LWolosky@Jenner.com>
    Cc: "Saunders, David P." <DSaunders@jenner.com>, Michael Kanovitz <mike@loevy.com>,
    Andrew Miller <miller@loevy.com>, Elizabeth Wang <elizabethw@loevy.com>, Jon Loevy
    <jon@loevy.com>
    Subject: Mutnick v. Clearview - Preliminary Injunction


https://mail.google.com/mail/u/0?ik=1714109beb&view=pt&search=all&permmsgid=msg-f%3A1667166170262314399&dsqt=1&simpl=msg-f%3A1667…                            4/6
5/19/2020      Case: 1:20-cv-00512 Document
                                       Loevy &#: 62-3
                                               Loevy MailFiled:  05/20/20
                                                          - RE: Mutnick         Page
                                                                        v. Clearview     5 of 6 PageID #:739
                                                                                     - Discovery
    External Email – Exercise Caution

    Lee:

    ??

    Thank you for taking the time to speak with me this morning. This email confirms that part of our discussion regarding Mr.
    Mutnick???s motion for preliminary injunction.

    ??

    BRIEFING SCHEDULE:

    During the call you stated that your office contacted Judge Coleman???s deputy regarding the briefing schedule for the
    preliminary injunction motion. This confirms that the briefing schedule has not been impacted by the Third Amended
    General Order 20-0012, dated April 24, 2020. As such, the Clearview Defendants??? response is due on May 6, 2020,
    and Plaintiff???s reply is due on May 20, 2020. In the future, please let me know when you contact the Court regarding
    matters pertaining to the case, including briefing schedules ??? preferably prior to the call. Your communication with the
    Court only came up after you asked that I agree to extend the Clearview Defendants??? response date to June 3, 2020,
    and I suggested that we call the Court???s deputy for clarity on its previous order.

    ??

    PRELIMINARY INJUNCTION MOTION:

    During the call, you stated that Defendant Clearview has taken/is in the process of taking the following steps in response
    to the motion:

    ??

                 Clearview is cancelling all accounts with non-law enforcement agencies and non-governmental entities,
                 offices or departments;

                 Clearview is cancelling all accounts with Illinois customers;

                 Clearview is implementing technical fixes so that no one can log into Clearview???s biometric database from
                 an IP address originating in Illinois;

                 Clearview is blocking all ???Illinois??? photographs and biometric identifiers and information/facial vectors
                 from being searched on Clearview???s biometric database;

                 Clearview is limiting access to the ???Illinois??? photographs and biometric identifiers and information/facial
                 vectors within the Clearview biometric database to a limited number of staff who will only be able to access
                 the photos and information in connection with this litigation;

                 Clearview is amending its User Agreement to prohibit any entity from uploading photographs of persons
                 known to be from Illinois or where there is reason to believe the persons are from Illinois;

                 Clearview is blocking the uploading of photographs from servers that are associated with Illinois;

                 Clearview is implementing a ???geo-fence??? that will prohibit the upload of any photographs containing
                 information that connects the photograph to Illinois (this can include geo-location information and other
                 metadata); and

                 Clearview is going to publish a statement regarding its biometric data retention obligations.

    ??

    During the call, you stated you believe the above-described steps moot Mr. Mutnick???s motion. I took no position during
    the call and agreed to review the information provided. I also noted that the steps described above do not address
    Defendant Clearview???s security protocols. In response, your colleague, David Saunders, stated that Clearview is
    working on improving its protocols.

    ??

    While I have not fully analyzed the information above, the steps, as described, do not moot the motion. At minimum, I will
    require additional information about how Clearview is identifying ???Illinois??? photos and how Clearview will address the
    issue of masked IP addresses through the use of VPNs and similar technology. Moreover, further information regarding
https://mail.google.com/mail/u/0?ik=1714109beb&view=pt&search=all&permmsgid=msg-f%3A1667166170262314399&dsqt=1&simpl=msg-f%3A1667…   5/6
5/19/2020      Case: 1:20-cv-00512 Document
                                       Loevy &#: 62-3
                                               Loevy MailFiled:  05/20/20
                                                          - RE: Mutnick         Page
                                                                        v. Clearview     6 of 6 PageID #:740
                                                                                     - Discovery
    Clearview???s security protocols will be needed, along with a way to verify their implementation. Please note that the
    information in this paragraph is preliminary in nature and not intended to fully address the information you provided during
    our call.

    ??

    If any of the information set forth above is inaccurate, please let me know.

    ??

    --Scott

    ??

    _______________________
    Scott R. Drury
    LOEVY & LOEVY

    311 N. Aberdeen, 3rd Floor
    Chicago, Illinois 60607
    312.243.5900

    drury@loevy.com

    ??




https://mail.google.com/mail/u/0?ik=1714109beb&view=pt&search=all&permmsgid=msg-f%3A1667166170262314399&dsqt=1&simpl=msg-f%3A1667…   6/6
